Citation Nr: 1327145	
Decision Date: 08/26/13    Archive Date: 08/29/13

DOCKET NO.  09-23 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a right ankle disability.

2.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a left wrist disability (tendonitis of the left wrist).

3.  Entitlement to service connection for a right ankle disability.

4.  Entitlement to service connection for a left wrist disability.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from December 1977 to December 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In April 2012, the Veteran testified before the undersigned Acting Veterans Law Judge (VLJ) at a hearing held at the RO.  A transcript of the hearing is of record.  During the August 2012 hearing, the Veteran submitted additional evidence accompanied by a signed waiver of initial RO consideration of this newly-submitted evidence.  Therefore, the Board accepts this additional evidence for inclusion in the record.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2012).

The Board has reviewed the Veteran's physical claims file, and his electronic file through the "Virtual VA" system, to ensure a complete review of the evidence in this case.

The issues of entitlement to service connection right ankle and left wrist disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claims on appeal have been accomplished.

2.  In the May 2005 rating decision, the RO confirmed and continued the prior denials of the Veteran's claims of service connection for a right ankle sprain and tendonitis of the left wrist on the bases that there was no evidence either disability was incurred in or aggravated by service.

3.  Because the Veteran did not appeal the May 2005 rating decision after being notified of his appellate rights, that decision is final.

4.  Evidence received subsequent to the May 2005 rating decision includes new evidence that relates to an unestablished fact necessary to substantiate the claims, and raises a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The May 2005 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for right ankle and left wrist disabilities.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.156, 3.159, 20.302, 20.1103 (2012).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

Given the favorable disposition of the request to reopen previously denied claims for service connection for right ankle and left wrist disabilities, the Board finds that all notification and development action needed to render a fair decision on these aspects of the appeal has been accomplished.

II.  Claims to Reopen

The Veteran's current claims involving service connection for right ankle and left wrist disabilities are grounded upon the same factual bases as his previous claims, which were last denied by the RO in the May 2005 rating decision.  That decision is final.  Generally, it is appropriate for the Board to consider these claims as requests to reopen the previously denied claims rather than original claims.  Boggs v. Peake, 520 F.3d. 1330 (Fed. Cir. 2008); see also Ashford v. Brown, 10 Vet. App. 120, 123 (1997) (a new etiological theory does not constitute a new claim).

In Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996), it was determined that the statutory scheme in 38 U.S.C.A. §§ 5108, 7104 establishes a legal duty for the Board to consider the issue of new and material evidence regardless of the RO's determination as to that issue.  The Board may not consider a previously and finally disallowed claim unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find.

The Veteran filed his application to reopen his previously denied claims in January 2008.

Under the applicable version of 38 C.F.R. § 3.156, a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  "New" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the AOJ by the Board without consideration in that decision in accordance with the provisions of 38 C.F.R. § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

If VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim as an original claim for benefits.  38 C.F.R. § 3.156 (c).

If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The evidence is presumed credible for the purposes of reopening a claim, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).

In an October 1985 rating decision, the RO denied the Veteran's claims of service connection for a broken right ankle and left wrist injury (tendonitis) on the bases that these were acute and transitory conditions which resolved in service, and there was no evidence that a broken right ankle was incurred in service.  The Veteran received notification of that decision and his appellate rights that same month, but did not appeal the decision.  Thus, the October 1985 rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

In the May 2005 rating decision, the RO confirmed and continued the prior denials of the Veteran's claims of service connection for a broken right ankle and left wrist injury on the bases that there was no evidence either disability was incurred in or aggravated by service.  The Veteran received notification of that decision and his appellate rights that same month, but did not appeal the decision.  Thus, the May 2005 rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

The pertinent evidence of record at the time of the May 2005 rating decision included the Veteran's DD Form 214, service treatment records (STRs), and VA treatment records.  The STRs include October and November 1980 clinical notes which reflect an assessment of questionable ganglion cyst on the right ankle.  A January 1980 reflects an assessment of left wrist tendonitis and indicates that the Veteran's left wrist was placed in a short arm cast.  An undated patient history and problem list indicates that had a history of a broken ankle.

Evidence received since the May 2005 rating decision most importantly includes a March 2009 VA joints examination report which documented the Veteran's complaint of pain and stiffness in his left wrist and right ankle.  Newly received evidence also includes the Veteran's April 2012 testimony that he had right ankle pain since service and left wrist pain that began about a year after his service; claims that were not made at the time of the May 2005 rating decision.  The Veteran's statements, which are presumed credible for purposes of reopening, suggest that the Veteran's current right ankle and left wrist disabilities began during his service.  Thus, in consideration of the low threshold for reopening a claim, the Board finds that the Veteran's testimony raises a reasonable possibility of substantiating the claims.  See Shade, 24 Vet. App. 110 (2010). 


ORDER

As new and material evidence to reopen the claims for service connection for right ankle and left wrist disabilities has been received, to this limited extent, the claims are reopened.


REMAND

Although the Board sincerely regrets the delay, a review of the evidentiary record reveals that the claims for service connection for right ankle and left wrist disabilities must be remanded for further evidentiary development and to ensure due process, for reasons explained below.

As an initial matter, the Board notes that a review of the record shows that there are outstanding STRS, VA and private treatment records, and Social Security Administration (SSA) records pertinent to the Veteran's claims which should be requested and obtained.

With regard to outstanding records from the SSA, in an April 2012, the Veteran testified that he is in receipt of SSA benefits for his right ankle disability.  Such records are potentially relevant to the Veteran's claims.  VA's duty to assist the Veteran particularly applies to relevant evidence known to be in the possession of the Federal Government, such as VA or Social Security records.  See 38 C.F.R. § 3.159(c)(2).  Therefore, because the records from the SSA may contain pertinent information to the Veteran's right ankle claim, VA is obligated to obtain them.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992); Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  Accordingly, on remand the Veteran's SSA records should be obtained and associated with the record.

With regard to outstanding VA medical records, the record reflects that the Veteran has received treatment at the VA Medical Centers in Montgomery and Tuskegee, Alabama.  However, it appears that only a portion of these records have been obtained and associated with the paper claims file and a search of the Veteran's Virtual VA electronic claims file shows that none of the Veteran's VA treatment records have been associated with his electronic file.  As they might contain information relevant to the Veteran's claim on appeal, on remand, they must be secured and associated with the record.  38 C.F.R. § 3.159(c)(2), (c)(3) (2012); Bell v. Derwinski, 2 Vet. App. 611 (1992) (because VA is deemed to have constructive knowledge of all VA records and such records are considered evidence of record at the time a decision is made).

With regard to outstanding private treatment records, in April 2012 the Veteran testified that he received treatment for his right ankle disability from a private physician in Chicago, Illinois whose name he could not remember.  However, he also testified that he was also treated by private physician Dr. James in Elk City, Alabama and that some of his records were in the claims file.  A review of the record shows that most recent records from Dr. James (PriCare) are dated in April 2007.  Accordingly, any subsequent records should be obtained.

With regard to the merits of the claims, the Veteran contends that he has right ankle and left wrist disabilities that are related to his service.  On VA joint examination in March 2009, the examiner diagnosed osteoarthritis of the right ankle and left wrist and in May 2009 opined that these disabilities were not related to his service.  However, the examination and opinion are inadequate for adjudication purposes inasmuch as additional SSA records, and VA and private treatment records are being requested and were not associated with the claims file in 2009.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the prudent and thorough course of action is to remand the claims and request the VA examiner to review any and all additional pertinent records, and then provide an opinion as to whether the Veteran has any right ankle or left wrist disability that is related to his service.

Accordingly, the case is REMANDED for the following actions:

1.  Request from SSA all of the records related to the Veteran's claim for Social Security disability benefits, including medical records and copies of any decisions or adjudication, and associate them with the claims folder.  All negative responses should be properly documented in the claims file, to include preparing a memorandum of unavailability and following the procedures outlined in 38 C.F.R. § 3.159(e), if appropriate.

2.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all non-VA medical care providers who have treated him for the disabilities on appeal, to include Dr. J.M. James and PriCare, P.A. in Alexander City, Alabama since April 2007.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All efforts to procure records should be documented in the file.  If the RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of any unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

Appropriate efforts must also be made to obtain all available VA treatment records, including complete records from the VAMC in Montgomery and Tuskegee, Alabama that were not previously obtained and associated with the claims file.  A review should be conducted of the electronic file, and if documents contained therein are deemed to be relevant to the issues on appeal and are not duplicative of those already found in the paper claims file, action should be taken to assure that those records are made available (whether by electronic means or by printing) to any medical provider who is asked to review the claims file and provide medical opinions in conjunction with the development requested herein.

3.  Then, schedule a VA examination or evaluation to determine the nature and etiology of any current right ankle and left wrist disabilities.  The claims folder should be reviewed and that review should be indicated in the examination report.   The rationale for all opinions should be provided. Specifically, the examiner should provide the following information:

With regard to the Veteran's right ankle:

(a)  Diagnose any current right ankle disability, including osteoarthritis.

(b)  Is it at least as likely as not (50 percent or more probability) that any current right ankle disability, including osteoarthritis, was incurred in or aggravated by the Veteran's service, including in-service treatment of a questionable ganglion cyst in October and November 1980?  The examiner is requested to consider the Veteran's statements and testimony regarding the incurrence of a right ankle disability due to a 200 pound projectile falling on his feet during service, in addition to his statements regarding the continuity of symptomatology and the March 2009 VA examination and May 2009 VA opinion.

With regard to the Veteran's left wrist:

	(a)  Diagnose any current left wrist disability, including tendonitis and osteoarthritis.

(b)  Is it at least as likely as not (50 percent or more probability) that any current left wrist disability, including osteoarthritis tendonitis, was incurred in or aggravated by the Veteran's service, including in-service treatment for left wrist tendonitis in January 1980?  The examiner is requested to consider the Veteran's statements and testimony regarding the incurrence of a left wrist disability, in addition to his statements regarding the continuity of symptomatology, and the March 2009 VA examination and May 2009 VA opinion.

If the examiner determines that he or she cannot provide an opinion on the issue at hand without resorting to speculation, the reviewer should explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, the examiner should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional information could be obtained that would lead to a conclusive opinion.

4.  Thereafter, readjudicate the Veteran's claims.  If any benefits sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case, and an appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


